Hines, J.
The facts in this case are the same as those in the case of Board of Commissioners of Sweet Water Drainage District v. Brown, ante, 419, except as herein noted. The defendant in error in this case, hereinafter called the defendant, was not one of the plaintiffs in the petition for the establishment of said district. He was made a party by an order of the drainage court passed on Jan. 3, 1916. This order recites that various parties, including the defendant, were owners of land in the proposed drainage district, and had failed to sign the petition for its establishment. This order required the defendant to appear at the next court of the board of commissioners of roads and revenues of Gwinnett County, to be held on the first Monday in March, 1916, to answer said petition, and then and there to show cause, if any he could, why said court should not proceed to establish said drainage district as prayed for in said petition, and why said court should not proceed as provided in the drainage act of 1911. Without objection he was made a party defendant to this proceeding. The points are made, that the defendant had no interest in the establishment of the drainage district prayed for, that it could not possibly affect his lands beneficially, that he could not *432urge any objections to the establishment of the district proposed, because of his lack of interest, that for this reason he was without standing in the drainage court, and that this court had no jurisdiction over his land located on Yellow Eiver or elsewhere, and was without jurisdiction of any lands except those in the drainage district proposed in the petition for its creation.
These points are not well taken. The drainage act of 1911 expressly provides that the drainage district proposed in the petition for its establishment is only tentative. By section 6 of this act it is declared that “ if it appear that there is any land within the proposed . . drainage district that will not be affected by the leveeing or drainage thereof, such lands shall be excluded and the names of the owners withdrawn from such proceeding; and if it be shown that there is any land not within the proposed district that will be affected by the construction of the proposed levee or drain, the boundary of the district shall be so changed as to include such land, and such additional landowners shall be made parties plaintiff or defendant respectively, and summons shall issue accordingly as herein provided.” Acts 1911, pp. 108, 112; Park’s Code, § 439 (f). The defendant was charged with knowledge of this law. When he was summoned to appear and show cause, if any he could, why he should not be made a party defendant, why the court should not proceed to establish the district as prayed for in the petition for its creation, and why the court should not proceed as provided for in this act, he was put upon notice that, as he had no lands within the boundaries of the district proposed in the petition, it was the manifest purpose of the drainage court to consider the inclusion, within the boundaries of the drainage district, of some of his lands. After he was made a party to the proceedings, without objection, it was his duty to watch the proceedings, and see whether the boundaries of the proposed district were so changed as to embrace any of his lands. When the viewers made their report and filed a map showing that land of the defendant was included in this drainage district, and he was properly notified that the- drainage court would pass upon this report at a hearing on a fixed date, it was incumbent upon the defendant to appear at such hearing and make such objections to the inclusion of his lands in said district as he might think proper. If his objections were overruled by the *433drainage court, then he could appeal to the superior court, and in that court have the judgment of the drainage court reviewed and, if erroneous, reversed. Not having availed himself of these remedies, he is now concluded by the judgment of the drainage court, establishing this district. Forever hereafter he must hold his peace.
The other grounds of attack upon the judgment of the drainage court establishing this drainage district have been held by this court to-be without merit in the case of Brown, supra.

Judgment reversed.


All the Justices concur, except Bussell, G. J„ dissenting.